
	
		II
		110th CONGRESS
		1st Session
		S. 1134
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2007
			Mr. Nelson of Nebraska
			 (for himself and Mr. Brownback)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To maximize transparency and accountability for direct
		  appropriations to non-Federal entities, including those instances when Congress
		  appropriates funds to a Federal agency specifically in order to contract with a
		  congressionally identified non-Federal entity.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Transparency in Federal Funding
			 Act of 2007.
		2.FindingsCongress finds the following:
			(1)Article I of the
			 Constitution provides Congress with the power to set the spending policies of
			 the United States. This power includes the authority to direct funding to
			 identified entities within the 50 States and territories of this Nation and to
			 direct executive branch agencies to enter into contracts with identified
			 entities within these same States and territories. As such, Congress expects
			 executive branch agencies to comply with congressional funding
			 directives.
			(2)Our system of
			 Government has checks and balances, and it has come to the attention of
			 Congress that executive branch departments and their component agencies
			 occasionally retain a portion of funds appropriated by Congress to non-Federal
			 entities, including those instances when Congress appropriates funds to a
			 Federal agency specifically in order to contract with a congressionally
			 identified non-Federal entity.
			(3)Members of
			 Congress are required to provide justification for earmarks and, likewise, the
			 executive branch should provide justification as to why earmarked funds are
			 used for another purpose.
			(4)Our constituents
			 are entitled to know, in advance, whether they will receive the full amount of
			 an appropriation, or only a percentage of it, so they can plan
			 accordingly.
			(5)The practice of
			 agency take-downs results in increased and unintentional spending in the
			 Federal bureaucracy.
			(6)The practice of
			 widespread and unaccountable agency take-downs is likely to result in
			 artificially inflated appropriations requests in order to account for the
			 agency take-downs.
			(7)Full transparency
			 with respect to agency take-downs will lead to better decision-making by
			 Members of Congress when allocating constituent request amongst departments,
			 agencies, and accounts.
			(8)Accountability
			 and transparency are vitally important to the legislative process.
			3.EarmarkIn this Act—
			(1)the term
			 administrative take-down means any action by an agency
			 administering a congressionally directed earmark which results in the
			 congressionally directed recipient of such earmark or the congressionally
			 directed recipient of a Government contract receiving less than 100 percent of
			 such earmark or contract;
			(2)the term
			 assistance means budget authority, contract authority, loan
			 authority, and other expenditures; and
			(3)the term
			 earmark means a legislative provision or report language included
			 primarily at the request of a Senator, Member of the House, Delegate, or
			 Resident Commissioner, that provides, authorizes, or recommends a specific
			 amount of discretionary budget authority, credit authority, or other spending
			 authority for a contract, loan, loan guarantee, grant, loan authority, or other
			 expenditure with or to an entity, or targeted to a specific state, locality, or
			 Congressional district, other than through a statutory or administrative
			 formula driven or competitive award process.
			4.
			 Disclosure and reporting
			(a)In
			 generalNot later than January 31 of each year, each
			 cabinet-level department and independent agency that administers a program that
			 contained an earmark in the preceding year shall report to Congress disclosing
			 whether any portion of the earmarked funds in the preceding year were retained
			 by the agency or any other organization tasked with distributing them.
			(b)ContentsA
			 report required by this section shall include an accounting of all funds
			 retained including—
				(1)how much money
			 and the percentage retained;
				(2)the purpose for
			 which these retained funds were used;
				(3)a justification
			 for the purpose for which these funds were spent; and
				(4)the authority by
			 which the agency retained the funds.
				
